THE THIRTEENTH COURT OF APPEALS

                                   13-22-00142-CV


                               David Gordon Mayes
                                          v.
                   Heather Renee Slagle f/k/a Heather Renee Mayes


                                   On Appeal from the
                     220th District Court of Bosque County, Texas
                           Trial Court Cause No. CV21-004


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Robert R. Flores.

      We further order this decision certified below for observance.

June 9, 2022